DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Claim Objection (minor informality)
Claims 1, 3-8, and 10-25 are currently being examined.  Claims 2 and 9 have been canceled.
Amended Claim 12 recites “a mobile manipulator robot” in its preamble.  Claim 12 was amended to depend from Claim 1, which recites “a mobile manipulator robot”.  Therefore, the preamble of Claim 12 should be amended to read “The system of Claim 1, wherein the mobile manipulator robot for retrieving inventory comprises:”

Response to Restriction/Election Requirement
In response to the Restriction/Election requirement dated 23 August 2022, Applicant’s election, made with a request and without traverse, of claims 1, 3-8, 24, and 25 in the reply filed on 21 October 2022 is hereby acknowledged.
Claims 9 and 12-23 (Group II) should have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  However, Applicant chose to amend independent Claim 12 and make it depend from Independent Claim 1, with dependent Claims 13-23 depending from now-dependent Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 4-8, 12, 15, 18, 20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al (US Patent Application Publication No. 2018/0319590), in view of Inoue et al (US Patent Application Publication No. 2008/0229861), and in further view of Widegren et al (US Patent No. 4,660,405).
With respect to independent Claim 1, Lindbo et al discloses the limitations of independent Claim 1 as follows:
A storage and retrieval system for robotic picking, comprising:
a frame configured to house a plurality of containers, the frame including vertical members supporting a first set of parallel rails and a second set of parallel rails extending substantially perpendicular to the first set of parallel rails, the first and second set of parallel rails forming a grid having a plurality of grid spaces, the grid arranged to support a mobile manipulator robot;	(See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot)
a fluid supply line configured to be accessible to the mobile manipulator robot when the robot is positioned on the grid; and	(See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot)
Lindbo et al, however, does not disclose a fluid supply line configured to be accessible to the mobile manipulator robot with the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot.  With respect to a fluid supply line form an outside source being connected to a mobile robot, Inoue et al teaches the following:
a fluid supply line configured to be accessible to the mobile manipulator robot when the robot is positioned on the grid; (See Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 28(tool), 94(supply line)
a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot.  (See Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 46(valve), 28(tool), 94(supply line), 92(pneumatic source-outside environment)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al with the teachings of Inoue et al to have a fluid supply line in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to a mobile manipulator robot so that the robot can use its pneumatic tools to grasp and manipulate items.
Neither Lindbo et al nor Inoue et al disclose the limitations related to having a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and the fluid supply line supplies fluid to the manipulator robot.   With respect to that limitation, Widegren et al teaches the following:
a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot. (See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), valves in supply line not shown
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al  and Inoue et al with the teachings of Widegren et al to have a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot as it moves along the rails and can attach to a different valve on the supply line at another location.  A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they are a known work in a similar field of endeavor (ie, having a fluid supply which can be connected to at different valve locations along the supply line) which would prompt their use in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 4, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Inoue et al and Widegren et al disclose as follows:
The system of claim 1, further comprising a fluid source in fluid communication with the fluid supply line, (See Widegren et al: Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown) and wherein the fluid source is a pneumatic source.  (See Inoue et al: Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 28(tool), 94(supply line), 92(pneumatic source)
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al and Inoue et al because they teach a fluid supply line which can be connected to different valve locations along the supply line to deliver a pneumatic fluid to a robot which would prompt their implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 5, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Widegren et al disclose as follows:
The system of claim 1, wherein the fluid supply line is attached to an external surface of the first set of parallel rails or the second set of parallel rails.  (See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), connection to external surface or rails not shown
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they teach a fluid supply line which can be connected to different valve locations along an external surface of a rail which would prompt its implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 6, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Widegren et al discloses:
The system of claim 1, wherein the fluid supply line includes a channel embedded within and extending in a longitudinal direction of the first set of parallel rails, and a plurality of conduits extending between the channel and a respective port located adjacent a surface of the first set of parallel rails. (See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), "port"(not shown)	
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they teach a fluid supply line that is embedded in a conduit within a section of a rail with different valve locations along an external surface of the rail which would prompt its implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 7, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Widegren et al discloses:
The system of claim 6, wherein at least one of the plurality of valves is at least partially disposed within a respective one of the conduits.  	(See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown)
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they teach a fluid supply line that is embedded in a conduit within a section of a rail with different valve locations along an external surface of the rail which would prompt its implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Widegren et al disclose as follows:
The system of claim 7, wherein at least one of the plurality of valves includes a biasing member coupled to a plug, and when the valve is in the closed condition, the biasing member biases the plug into the port.  	(See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), "plug"(not shown)
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they teach a fluid supply line that is embedded in a conduit within a section of a rail with different valve locations that contain a plug to keep the valve in a closed position when not engaged which would prompt its implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 12, Lindbo et al, Inoue et al, and Widegren et al disclose as follows:
The system of claim 1, further comprising a mobile manipulator robot for retrieving inventory, (See Lindbo et al: Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot) comprising: 	
a body including an interface configured to send processor readable data to a remote processor and receive processor executable instructions from the remote processor;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), 130(body), "centralised control utility"(interface, remote processor--not shown), "on-board processing means"(on-board processor--not shown)
 a wheel assembly coupled to the body and arranged to guide movement of the mobile manipulator robot along the first and second sets of parallel rails; 	(See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), 130(body), 34,36(wheels, wheel assembly), "drive mechanism"(actuator--not shown)
a coupler selectively mateable to at least one of the plurality of valves (See Inoue et al: Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 46(valve), 28(tool), 94(supply line), 92(pneumatic source-outside environment) to receive a fluid supply from the fluid supply line; (See Widegren et al: Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), valves in supply line not shown; coupler not shown)
a picking arm connected to the body, the picking arm being coupled to a first pneumatic gripping tool configured to pick inventory items. 	(See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered)	
A person with skill in the art would be motivated to incorporate the teachings of Widegren et al and Inoue et al because they teach a fluid supply line which can be connected (ie coupled) to different valve locations along the supply line to deliver a pneumatic fluid to a robot which would prompt their implementation in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 15, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.   With respect to Claim 15, Lindbo et al discloses as follows:
The system of claim 12, wherein the first pneumatic gripping tool has an additional tool element.     (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered) "suction cups"(first tool)

With respect to Claim 18, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.   With respect to Claim 18, Lindbo et al discloses as follows:
The system of claim 12, wherein the wheel assembly includes a plurality of wheels, a motor and a transmission operably coupling the motor to each of the plurality of wheels, the motor being arranged to control an orientation of each of the wheels, whereby the wheels are simultaneously rotatable between a first orientation and a second orientation. (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), 130(body), 34,36(wheels, wheel assembly), "drive mechanism"(actuator--not shown

With respect to Claim 20, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.   With respect to Claim 20, Lindbo et al discloses as follows:
The system of claim 12, wherein the first pneumatic gripping tool is a suction cup.  	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered); the picking arm is moveable such that the "grippers or hands"(gripping tool) have a stroke in a vertical direction that is at least two times the height of the container, the entire container being located below the picking arm.

With respect to Claim 22, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.   With respect to Claim 22, Lindbo et al discloses as follows:
The system of claim 12, wherein the inventory is stored within a container having a height, and the picking arm has an end-effector stroke in a vertical direction that is at least two times the height of the container.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered); the picking arm is moveable such that the "grippers or hands"(gripping tool) have a stroke in a vertical direction that is at least two times the height of the container, the entire container being located below the picking arm.

With respect to independent Claim 24, Lindbo et al discloses the limitations of independent Claim 24 as follows:
A storage and retrieval system for robotic picking, comprising:
a frame configured to house a plurality of containers, the frame including vertical members supporting a first set of parallel rails arranged to support a mobile manipulator robot;	(See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot)
a fluid supply line configured to be accessible to the mobile manipulator robot when the robot is supported by the first set of parallel rails;	(See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot)  and
Lindbo et al, however, does not disclose a fluid supply line configured to be accessible to the mobile manipulator robot with the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot.  With respect to a fluid supply line form an outside source being connected to a mobile robot, Inoue et al teaches the following:
a fluid supply line configured to be accessible to the mobile manipulator robot when the robot is supported by the first set of parallel rails; (See Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 94(supply line)
each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot. (See Pars. 0057-0060; Fig. 11; Ref. Numerals 10(robot), 28(tool), 94(supply line), 92(supply source)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al with the teachings of Inoue et al to have a fluid supply line in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to a mobile manipulator robot so that the robot can use its pneumatic tools to grasp and manipulate items.
Neither Lindbo et al nor Inoue et al disclose the limitations related to having a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and the fluid supply line supplies fluid to the manipulator robot.   With respect to that limitation, Widegren et al teaches the following:
a plurality of valves disposed within the fluid supply line, (See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown), "valves"(not shown)
each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot. (See Col. 7, Lines 3-10; Fig. 2; Ref. Numerals 2,3(rails), "supply line system"(not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al  and Inoue et al with the teachings of Widegren et al to have a plurality of valves disposed within the fluid supply line, each of the valves having a closed condition in which the fluid supply line is in isolation from an outside environment and an open condition in which the fluid supply line is in communication with the outside environment such that the fluid supply line is configured to supply fluid to the mobile manipulator robot as it moves along the rails and can attach to a different valve on the supply line at another location.  A person with skill in the art would be motivated to incorporate the teachings of Widegren et al because they are a known work in a similar field of endeavor (ie, having a fluid supply which can be connected to at different valve locations along the supply line) which would prompt their use in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 25, which depends from independent Claim 24, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 24 which are incorporated herein by reference.   With respect to Claim 25, Lindbo et al discloses as follows:
The system of claim 24, wherein the containers are housed on shelving, on racks, or in stacks.	(See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(containers-- in stacks)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al in view of Inoue et al and Widegren et al, , as applied to the claims set forth hereinabove, and in further view of Hognaland (US Patent Application Publication No. 2016/0272421) and Kapuria et al (US Patent Application Publication No. 2018/0252300).
With respect to Claim 3, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Hognaland and Kapuria et al disclose as follows:
The system of claim 1, wherein the grid is a first grid and the plurality of grid spaces is a first plurality of grid spaces, (See Hognaland: Pars. 0022, 0025, 0034, 0035, 0039, 0040, 0061; Fig. 2; Ref. Numerals 22(first grid), 82(lower floor), "rails"(shown, but not numbered) further comprising:	
a third set of parallel rails and a fourth set of parallel rails extending substantially perpendicular to the third set of parallel rails,	(See Hognaland: Pars. 0022, 0023, 0025, 0034, 0035, 0039, 0040, 0044, 0061; Fig. 2; Ref. Numerals 20(second grid), 80(upper floor)
the third and fourth set of parallel rails forming a second grid elevated above the first grid, the second grid defining a plurality of second grid spaces; (See Hognaland: Pars. 0022, 0023, 0025, 0034, 0035, 0039, 0040, 0044, 0061; Fig. 2; Ref. Numerals 20(second grid), 80(upper floor) and
an inclined ramp or	(See Kapuria et al: Par. 0029; Fig. 1A; Ref. Numeral 118(ramp), 120(robot)
A person with skill in the art would be motivated to incorporate the teachings of Hognaland and Kapuria et al because they teach, respectively, adding additional storage levels to the storage facility which levels are connected to by ramps to allow a mobile robot access to the various levels, all of which would prompt  implementation of their teachings in a similar field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al in view of Inoue et al and Widegren et al, as applied to the claims set forth hereinabove, and in further view of Coady et al (US Patent Application Publication No. 2019/0245366).
With respect to Claim 10, which depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Lindbo et al and Coady et al disclose as follows:
The system of claim 1, wherein one of the first set of parallel rails or the second set of parallel rails  (See Lindbo et al: Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot) comprises a conductive metal configured to receive a voltage from a charged or grounded source. (See Coady et al: Pars. 0023, 0036, 0052-0054; Figs. 1, 2; Ref. Numerals 130(rail), 150(robot)	
A person with skill in the art would be motivated to incorporate the teachings of Coady et al because having rails that comprise a conductive metal configured to receive a voltage from a charged or grounded source would facilitate charging a battery of a mobile robot travelling on the rails which would prompt  implementation of the teachings of Coady et al based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 17, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.   With respect to Claim 17, Lindbo et al and Coady et al disclose as follows:
The system of claim 12, wherein the mobile manipulator robot further comprises a conductive contact to receive voltage from a surface contacting the wheel assembly.  (See Pars. 0023, 0036, 0052-0054; Figs. 1, 2; Ref. Numerals 130(rail), 150(robot)	
A person with skill in the art would be motivated to incorporate the teachings of Coady et al because having rails that comprise a conductive metal configured to receive a voltage from a charged or grounded source would facilitate charging a battery of the mobile robot travelling on the rails which would prompt  implementation of the teachings of Coady et al based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al in view of Inoue et al, Widegren et al, and Coady et al, as applied to the claims set forth hereinabove, and in further view of Vennell (US Patent No. 6,270,017).
With respect to Claim 11, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1, and Lindbo et al, Inoue et al, Widegren et al, and Coady et al together teach all of the limitations of Claim 10, which are incorporated herein by reference.   With respect to Claim 11, Vennell discloses as follows:
The system of claim 10, wherein a portion of a surface of the conductive metal is anodized or otherwise coated to prevent transfer of the voltage through the coated surface. (See Col. 3, Lines 42-44; Col. 6, Lines 3-6 and 20-23; Fig. 1; Ref. Numerals 10(rail), "polymer"(coating)	
A person with skill in the art would be motivated to incorporate the teachings of Vennell because having rails coated to prevent transfer of electrical voltage through the coated surface would prevent inadvertent and unwanted electrical voltage in places that could cause harm or injury to persons or equipment, which would prompt  implementation of the teachings of Vennell based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Claims 13, 14, 16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al in view of Inoue et al and Widegren et al, as applied to the claims set forth hereinabove, and in further view of Yap et al (US Patent Application Publication No. 2020/0017317).
With respect to Claim 13, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 13, Yap et al discloses as follows:
The system of claim 12, wherein the mobile manipulator robot further comprises a tool holder attached to the body, the tool holder having a plurality of retainers. (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al, Inoue et al, and Widegren et al  with the teachings of Yap et al to have a robot with a tool holder with retainers to hold the various tools used in the picking operation in order to reduce the time required to change the gripping tools and thereby improve the overall efficiency of the robotic picking operation.  A person with skill in the art would be motivated to incorporate the teachings of Yap et al because they are a known work in the same field of endeavor (ie, having a robot with a tool holder with retainers for holding various tools) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 14, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12,  and Lindbo et al, Inoue et al, Widegren et al, and Yap et al together teach all of the limitations of Claim 13, which are incorporated herein by reference.   With respect to Claim 14, Yap et al discloses as follows:
The system of claim 13, wherein the mobile manipulator robot further comprises a second pneumatic gripping tool having a different size, configuration, or material than the first pneumatic gripping tool. and wherein each of the first and second pneumatic gripping tools are interchangeably coupleable to the picking arm and receivable by a respective one of the plurality of retainers.  (See Pars. 0284, 0293, 0297, 0299, 0363-0380; Figs. 6D, 6E, 7-9, 19E-19I; Ref. Numerals  804(first pneumatic gripping element). 808(second pneumatic gripping element), 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al, Inoue et al, and Widegren et al  with the teachings of Yap et al to have a robot with a tool holder with retainers to hold tools of various sizes used in the picking operation in order to reduce the time required to change the gripping tools and thereby improve the overall efficiency of the robotic picking operation.  

With respect to Claim 16, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 16, Yap et al discloses as follows:
The system of claim 12, wherein the mobile manipulator robot further comprises a Venturi pump provided downstream of the coupler and upstream of the first pneumatic gripping tool.  (See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 804(first pneumatic gripping element). 808(second pneumatic gripping element), "suction generators"(venturi pumps--not shown)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al, Inoue et al, and Widegren et al  with the teachings of Yap et al to have a Venturi pump provided downstream of the coupler and upstream of the first pneumatic gripping tool in order to have a vacuum source located proximate the pneumatic gripping tools to provide the vacuum necessary to operate the pneumatic tools.  

With respect to Claim 19, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 19, Yap et al discloses as follows:
The system of claim 12, wherein the mobile manipulator robot further comprises a sensor to collect product information relating to at least one of a surface geometry, surface texture, color or porosity from which a grasping region of the inventory items can be determined.  (See Pars. 0007, 0056, 0136, 0269, 0273, 0277, 0296, 0297, 0300, 0303, 0378, 0380; Figs. 7-9; Ref. Numerals "sensor"(image sensor)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al, Inoue et al, and Widegren et al  with the teachings of Yap et al to have the robot further comprise a sensor to collect product information relating to at least one of a surface geometry, surface texture, color or porosity in order to provide the information about an object required by the robot to pick up the object without damaging the object and to avoid unsuccessful gripping or grasping attempts.  

With respect to Claim 23, which ultimately depends from independent Claim 1, Lindbo et al, Inoue et al, and Widegren et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 23, Lindbo et al and Yap et al disclose as follows:
The system of claim 12, wherein the picking arm comprises: 
a base member coupled to the body;	(See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered)
a horizontal extension coupled to the base member; (See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered)
a vertical extension coupled to the horizontal extension; (See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered)
a positioning arm coupled to the vertical member, the positioning arm being translatable relative to the vertical extension,	(See Lindbo et al: Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered) and See Yap et al: Pars. 0284, 0293; Figs. 6D, 6E; Ref. Numeral 624(positioning arm)
wherein at least one of a spring, a back-drivable actuator, a force-controlled actuator, or a compliant gripping element is coupled to the positioning arm to provide passive or active compliance.  (See Yap et al: Pars. 0280, 0281, 0284, 0293; Figs. 6A, 6D, 6E; Ref. Numerals 610(spring), 624(positioning arm)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al, Inoue et al, and Widegren et al  with the teachings of Yap et al to have the robot further comprise a positioning arm and a spring, a back-drivable actuator, a force-controlled actuator, or a compliant gripping element is coupled to the positioning arm to provide passive or active compliance to avoid to much force being applied to the object while gripping or grasping the object.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 21 discloses the mobile manipulator robot comprises an air tank coupled to the body, the air tank being less than 20 cubic feet, which is subject matter that was neither found, nor taught or fairly suggested, in the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-69123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        November 21, 2022